Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 05, 2019

The Court of Appeals hereby passes the following order:

A20A0183. AARON GRANT-FARLEY v. THE STATE.

      In 2003, Aaron Grant-Farley was convicted of four counts of armed robbery
and four counts of aggravated assault. For sentencing purposes, the aggravated
assault counts were merged into the armed robbery counts, and Grant-Farley was
sentenced to ten years on each count to serve consecutively. We affirmed Grant-
Farley’s convictions on appeal. Grant-Farley v. State, 292 Ga. App. 293 (664 SE2d
302) (2008). In 2018, Grant-Farley filed a “Motion to Correct Void Sentence,”
arguing that his sentence was cruel and unusual, particularly in light of lesser
sentences received by the co-defendants in the case. The trial court denied the
motion, and Grant-Farley then filed the instant direct appeal. We lack jurisdiction.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 347-348 (691 SE2d 247)
(2010); Burg v. State, 297 Ga. App. 118, 118 (676 SE2d 465) (2009). Once this
statutory period expires, as in the case here, a trial court may modify a sentence only
if it is void. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004). And a sentence
is void only when the trial court imposes punishment that the law does not allow.
Jordan v. State, 253 Ga. App. 510, 511 (1) (559 SE2d 528) (2002). “Motions to
vacate a void sentence generally are limited to claims that – even assuming the
existence and validity of the conviction for which the sentence was imposed – the law
does not authorize that sentence, most typically because it exceeds the most severe
punishment for which the applicable penal statute provides.” von Thomas v. State,
293 Ga. 569, 572 (2) (748 SE2d 446) (2013). Moreover, a direct appeal does not lie
from the denial of a motion to modify a sentence filed outside the statutory time
period unless the motion raises a colorable claim that the sentence is, in fact, void.
Frazier, 302 Ga. App. at 348.
      Here, Grant-Farley argues that his four, ten-year consecutively imposed
sentences were cruel and unusual since the co-defendants were only sentenced to
eleven years in prison. A trial court has discretion to impose consecutive or
concurrent sentences for separate offenses, as long as the sentence for each offense
is within the statutory limits. See Rooney v. State, 287 Ga. 1, 3-6 (3) (690 SE2d 804)
(2010); see also OCGA § 17-10-10 (a); Dowling v. State, 278 Ga. App. 903, 904 (630
SE2d 143) (2006). Here, each of Grant-Farley’s sentences is within the statutory
limits. At the time of Grant-Farley’s conviction, armed robbery was punishable “by
death or imprisonment for life or by imprisonment for not less than ten nor more than
20 years.” See OCGA § 16-8-41 (b) (2003).
      Because Grant-Farley has not raised a valid void-sentence claim, this appeal
is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/05/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.